DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Examiner acknowledges the cancellation of claims 3, 6, and 20 as well as the addition of claim 22.
Applicant’s arguments in view of the claim amendments, see Page 9 of the Remarks, filed December 21, 2021, with respect to the drawing objections have been fully considered and are persuasive.  The objections of the drawings have been withdrawn. 
Applicant’s arguments in view of the claim amendments, see page 9 of the Remarks, filed December 21, 2021, with respect to the 35 U.S.C. 112 rejections of claims 21 and 13-16 have been fully considered and are persuasive.  The 35 U.S.C. 112 rejections of claims 21 and 13-16 has been withdrawn. 
Applicant’s arguments in view of the claim amendments, see pages 9-11 of the Remarks, filed December 21, 2021, with respect to the 35 U.S.C. 103 rejections of claims 1-21 have been fully considered and are persuasive.  The 35 U.S.C. 112 rejections of claims 21 and 13-16 has been withdrawn. 

Allowable Subject Matter
Claims 1-2, 4-5, 7-19 and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest pieces of prior art are Yamada (EP 0514168 B1) in view of Boogert (US 20020025193 A1) in further view of Nakano (US 5363177 A) and Kitayama (US 5593068 A).
Regarding Claim 1:
	Yamada discloses a chemical dispenser that has:
A reservoir (3a, Figure 2) configured to contain a chemical (D, Figure 5, the developer is the chemical) to be dispensed, the reservoir (3a, Figure 2) having a closed top end (See annotated Figure 2 below and Figure 2, the reservoir (3a) has a closed top end), a bottom end (30, Figure 3) defining an opening through which the chemical (D, Figure 5) is dispensed, and at least one sidewall connecting the top end to the bottom end (See annotated Figure 2 below); 
a docking flange (3b, Figure 2, the protruding portion is the docking flange) adjacent the bottom end (30, Figure 3) of the reservoir (3a, Figure 2), the docking flange containing a slidable closure (4 and 44, Figure 3) configured to slide from a position in which the slidable closure (4 and 44, Figure 3) closes the opening of the reservoir to prevent the chemical from discharging through the opening (Figure 5, the slidable closure (4 and 44) prevents the chemical from discharging) to a position in which the slidable closure is offset from the opening (Figure 7, the slidable closure (4 and 44) is offset from the opening (30)) and the chemical is allowed to discharge past the slidable closure through the opening (Column 6, Lines 5-8), the docking flange having an open side through which the slidable closure is configured to translate (Figure 3, the docking flange has an open side for the slidable closure (4 and 44)); 
a docking station (1, Figure 2, the container is the docking station)  having a discharge aperture (100, Figure 5) and a docking station slide (2, Figure 3, the lid is the docking station slide), the docking station being configured to receive and hold the docking flange extending from the bottom end of the reservoir (Column 3, Lines 39-53 and 14, Figure 2, the docking station (1) will hold the reservoir and the docking flange (3b)) with the opening of the reservoir 
wherein the slidable closure (4 and 44, Figure 3) and the docking station slide (2, Figure 3) have corresponding mating features (41 and 22, Figure 3), when the docking flange extending from the bottom end of the reservoir is inserted into the docking station (Column 3, Lines 39-53);
the reservoir receiving portion (14, Figure 2) defining a receiving cavity (Figure 2, there is an indented portion going into the docking station to receive the reservoir (3a) and its flange is the receiving cavity) through which the discharge aperture (100, Figure 2) extends and into which the docking flange is configured to be inserted (Figure 2, there is an indented portion going into the docking station to receive the reservoir (3a) and its flange is the receiving cavity).
	Boogert teaches a refill mechanism that has:
Wherein the slidable closure (16, Figure 1) and the docking station slide (12, Figure 1) have corresponding mating features (70 and 48, Figure 1) that cause the slidable enclosure to engage with the docking station slide (Paragraphs [0034] and [0038]) and such that the slidable closure (16, Figure 11) is configured to open as the docking station slide (12, Figure 11) is translated from a closed position to an open position (Paragraphs [0038-0040], as the docking station slide (12) opens the slidable closure moves with it causing it to become offset and open).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yamada to include the slidable closure is configured to open as the docking station slide is translated from a closed position to an open position as taught by Boogert with the motivation to prevent possible powder from scattering about and foreign matter from entering the container (all of which Yamada expressed as concerns of the prior art devices) by having the handle that moves both the slidable closure and 
Nakano teaches a dispensing unit that has:
A housing (34, Figure 1, the mounting body is the housing) having a reservoir receiving portion and a docking station slide retaining portion offset laterally from the reservoir receiving portion (See annotated Figure 5 below), and the docking station slide retaining portion having a slidable closure opening through which the slidable closure is configured to slide (Figure 2, the slides (1 and 2) are both in the housing).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yamada and Boogert to include a housing having a reservoir receiving portion and a docking station slide retaining portion offset laterally from the reservoir receiving portion as taught by Nakano with the motivation to have the reservoir receiving portion at a different point than the receiving portion to not have the reservoir affected by an operator pulling the docking station slide too hard in the same vicinity. While Nakano has the reservoir and the docking station formed together, Yamada does disclose that the reservoir and the docking station are separate. 
Kitayama teaches a supply apparatus that has:
Rotating the docking flange (Column 4, Lines 14-23, the reservoir is the cartridge (3) that is rotated with the docking flange (8)) relative to the docking station (2, Figure 5). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yamada, Boogert, and Nakano to include rotating the docking flange relative to the docking station as taught by Kitayama with the motivation to secure the reservoir to the docking station to prevent the chemical from being spilled if the reservoir were to tip over.

Yamada, Figure 2
(Annotated by Examiner)

    PNG
    media_image1.png
    923
    1154
    media_image1.png
    Greyscale

Nakano, Figure 5
(Annotated by Examiner)

    PNG
    media_image2.png
    604
    916
    media_image2.png
    Greyscale

	The prior art fails, does not disclose, or make obvious:


The description of the chemical dispensing system having a reservoir, a chemical, a closed top end, a bottom end, at least one sidewall, a docking flange, a slidable closure, an open end, a docking station, a docking station slide, corresponding mating features, a receiving cavity, a slidable closure opening, and the open slide out of alignment until rotated in alignment to the docking station slide retaining portion, in context of the present application and all other limitations of claim 1 defines a configuration that is not anticipated and not obvious over the prior art of record. 

The closest pieces of prior art are Yamada in view of Tsukamoto (US 5018560 A) in further view of Boogert. 
Regarding Claim 13:
Yamada discloses a chemical dispenser that has:
A reservoir (3a, Figure 2) configured to contain a chemical (D, Figure 5, the developer is the chemical) to be dispensed, the reservoir having a closed top end (See annotated Figure 2 below and Figure 2, the reservoir (3a) has a closed top end), a bottom end (30, Figure 3) defining an opening through which the chemical (D, Figure 5) is dispensed, and at least one sidewall (See annotated Figure 2 below) connecting the top end to the bottom end; 

wherein a bottom surface of the slidable closure (4 and 44, Figure 3) comprises one of a projection and a protrusion (41, Figure 3). 
Tsukamoto teaches a supplying structure that has:
Wherein a bottom surface of the slidable closure (7, Figure 1, the seal member is the slidable closure) comprises one of a projection and protrusion (9 and 24, Figure 1) configured to mate (Column 4, Lines 36-43) with a corresponding protrusion or projection (25, Figure 1) of a docking station slide (4, Figure 1). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yamada to include a bottom surface of the slidable closure comprises one of a projection and protrusion configured to mate with a corresponding protrusion or projection a docking station slide as taught by Tsukamoto with the motivation to have the slidable closure and the docking station slide to move together to allow for the operator complete less work in dispensing the chemical. 
	Boogert teaches a refill mechanism that has:
Thereby allowing the slidable closure (16, Figure 1) to open as the docking station slide (12, Figure 1) is translated from a closed position to an open position (Paragraphs [0038-0040], 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yamada and Tsukamoto to include thereby allowing the slidable closure to open as the docking station slide is translated from a closed position to an open position as taught by Boogert with the motivation to prevent possible powder from scattering about and foreign matter from entering the container (all of which Yamada expressed as concerns of the prior art devices) by having the handle that moves both the slidable closure and docking station slide to dispense the toner from a container to a reservoir in a more convenient manner as the slidable closure and docking station slide move as one and not one after another.
	
Yamada, Figure 2
(Annotated by Examiner)

    PNG
    media_image1.png
    923
    1154
    media_image1.png
    Greyscale

The prior art fails, does not disclose, or make obvious:


The description of the chemical dispensing system having a reservoir, a chemical, a closed top end, a bottom end, at least one sidewall, a docking flange, a slidable closure, an open end, a docking station, a docking station slide, a protrusion, a projection, a slidable closure opening, and the open slide out of alignment until rotated in alignment to the docking station slide retaining portion, in context of the present application and all other limitations of claim 13 defines a configuration that is not anticipated and not obvious over the prior art of record. 

	The closest pieces of prior art are Yamada in view of Boogert. 
Regarding Claim 17:
Yamada discloses a chemical dispenser that has:
Inserting a reservoir (3a, Figure 2) containing a chemical (D, Figure 5, developer is the chemical) that is held in the reservoir by a slidable closure (4 and 44, Figure 5) into a docking station (1, Figure 3), the docking station (1, Figure 3) having a docking station slide (2, Figure 5) closing a discharge aperture (100, Figure 3) extending through the docking station (1, Figure 2).
	Boogert teaches a refill mechanism that has:
Engaging the slidable closure (16, Figure 11) on the reservoir (86, Figure 11) with the docking station slide (Paragraph [0038]); 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yamada to include engaging the slidable closure on the reservoir with the docking station slide and sliding the docking station slide and thereby simultaneously sliding the slidable closure on the reservoir engaged therewith, causing an opening through a bottom end of the reservoir to open simultaneously with the discharge aperture as taught by Boogert with the motivation to the to prevent possible powder from scattering about and foreign matter from entering the container (all of which Yamada expressed as concerns of the prior art devices) by having the handle that moves both the slidable closure and docking station slide to dispense the toner from a container to a reservoir in a more convenient manner as the slidable closure and docking station slide move as one and not one after another.
 The prior art fails, does not disclose, or make obvious:
Wherein inserting the reservoir into the docking station comprises rotationally interlocking the reservoir with the docking station, thereby moving an opening through which the5Application No. 16/268,171 Response to Office Action mailed September 20, 2021slidable closure translates from being out of alignment with a slidable closure opening of the docking station to being aligned with the slidable closure opening of the docking station.

The description of the method for dispensing chemical having a reservoir, a chemical, a slidable closure, an open end, a docking station, a docking station slide, and the open slide out . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fukuda et al. (US 5040024 A) teaches a dispensing system that has a chemical, a docking flange, a reservoir, and a slidable closure.
Kaieda et al. (US 5089854 A) teaches a supplying apparatus that has a reservoir, a chemical, a docking flange, a slidable closure, and a docking station.  
Hatakeyama et al. (US 5475479 A) teaches a dispensing system that has a reservoir, a chemical, a docking flange, a docking station, a reservoir receiving portion and a docking station slide retaining portion. 
Yoshida (US 5091750 A) teaches a cartridge unit that has a docking station, a docking station slide, and a reservoir. 
Katusha (US 4062385 A) teaches a toner handling apparatus that has a chemical, a reservoir, and a slidable closure. 
Yamaguchi (US 4614286 A) teaches a toner container that has a chemical, a reservoir, and a slidable closure.

Lhoest (US 5490546 A) teaches an installation and method for transferring products that has a reservoir, a docking station, a chemical and a closure. 
	Hayas (US 8852442 B2) teaches a solid chemical dissolver and method that has a reservoir, a solid chemical, an aqueous solvent, and a receiving reservoir. 
	Fergson (US 6138703 A) teaches a chemical feeder that has a slidable closure, a solid chemical, and a reservoir. 
Woodruff (US 5947171 A) teaches a valve assembly that has a chemical, a reservoir, and a docking station. 
	Kawata (US 4615364 A) teaches a developer incoming device that has a chemical, a reservoir, a slidable closure that rotates and a docking station. 
	Corby (US 5207353 A) teaches a method and apparatus for replenishing toner that has a chemical, a reservoir, a docking station, a slidable closure, and a docking station slide.
	Nakano (US 5337125 A) teaches a toner feeding device that has a reservoir, a chemical, a docking flange, a slidable closure, a docking station slide and a docking station.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373. The examiner can normally be reached Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753                                                                                                                                                                                                        
/MARY E MCMANMON/Supervisory Patent Examiner, Art Unit 3753